Citation Nr: 0005436	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1996 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 1998, the 
Board, inter alia, remanded the issues identified on the 
first page of this decision.  Following accomplishment of the 
requested development by the RO, these issues have been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A duodenal ulcer is manifested primarily by complaints of 
occasional discomfort, and by the use of medication; it is 
productive of no more than moderate impairment.

3.  The veteran is not, as a result of his various 
disabilities, so helpless or blind as to require regular aid 
and attendance, nor is he shown to be either 
institutionalized or confined to the immediate premises of 
his home as a result of those disabilities so as to be deemed 
housebound.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for duodenal ulcer 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, § 4.114, Diagnostic Code 7305 (1999).

2.  The criteria for the assignment of special monthly 
pension based on the need for regular aid and attendance, or 
as a result of housebound status, are not met. 38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.  

I.  An Increased Rating for Duodenal Ulcer

The veteran contends, essentially, that his service-connected 
duodenal ulcer is more severe than currently evaluated, and 
that an increased rating is warranted.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

Service connection for duodenal ulcer was granted in April 
1954 by a VA rating board located in Shreveport, Louisiana, 
following review of evidence that included the veteran's 
service medical records and the report of a VA examination.  
A 20 percent rating, effective March 16, 1954, has remained 
in effect (other than for periods during which the veteran 
could not be located) since that time.

The severity of a service-connected disability, such as the 
veteran's duodenal ulcer, is ascertained by application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Under the criteria pertinent 
to duodenal ulcer (Diagnostic Code 7305), the 20 percent 
rating currently in effect contemplates 

moderate impairment, exemplified by recurring episodes of 
severe symptoms two or three times a year and which average 
10 days in duration, or by continuous moderate 
manifestations.  A rating greater than the 20 percent rating 
now in effect is appropriate for a duodenal ulcer that is 
productive of moderately severe impairment, as would be 
exemplified by symptoms that are productive of less than 
severe impairment, but which result in impairment of health 
manifested by anemia and weight loss, or by recurrent 
incapacitating episodes averaging 10 days or more in duration 
and occurring four or more times a year.

The criteria for an increased rating are not satisfied.  
Although the veteran has alleged that his duodenal ulcer 
significantly interferes with his daily life, the report of 
the most recent clinical examination, which was conducted by 
VA in March 1999, shows that he merely indicated that his 
stomach "still bothers him on and off, and he continues to 
take his maintenance medications."  There was no hematemesis 
or dark stools, and the examination report specifically notes 
that anemia was not found.  In addition, the medical evidence 
does not demonstrate that his duodenal ulcer results in 
weight loss; while the report of the March 1999 VA 
examination shows that his present weight was 198.9 pounds, 
apparently down from a "[m]aximum weight [of] 219 [pounds]," 
the Board notes that the report of a previous VA examination, 
conducted in December 1996, indicates that his weight at that 
time was only 187 pounds.  Likewise, the report of a July 
1996 VA examination indicates that his weight as of that date 
was only 180 pounds.

The Board must also note that the veteran's allegations of 
significant physical impairment are not supported by clinical 
findings to that effect.  To the contrary, the recent medical 
record does not show that he has been accorded recurrent 
treatment for gastrointestinal problems, and the Board cannot 
conclude, based on his contentions alone, that his duodenal 
ulcer is manifested by recurrent incapacitating episodes 
averaging 10 days or more in duration and occurring four or 
more times a year.


In brief, the evidence does not demonstrate that the 
veteran's service-connected duodenal ulcer is productive of 
more than moderate impairment, as defined by the diagnostic 
criteria.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for this disorder.  His claim, 
accordingly, fails.

II.  Special Monthly Pension Benefits 

The veteran also contends, essentially, that he should be 
assigned special monthly pension on the basis that he 
requires regular aid and attendance, or, in the alternative, 
that he is housebound.  However, after a review of the 
evidence, the Board finds that his contentions are not 
supported by the record, and that assignment of special 
monthly pension based on the need for aid and attendance, or 
as a result of housebound status, is not appropriate.

Under regulations set forth at 38 U.S.C.A. §§ 1502 and 1521 
(West 1991), and at 38 C.F.R. §§ 3.351 and 3.352 (1999), 
special monthly pension may be granted when a claimant is 
permanently and totally disabled as a result of nonservice-
connected disability and is in need of regular aid and 
attendance, wherein regular assistance is required as a 
result of being blind, or being so nearly blind as to have 
corrected bilateral visual acuity no greater than 5/200, or 
concentric contraction of the visual field to 5 degrees or 
less; as a result of being a patient in a nursing home 
because or mental of physical incapacity; or is unable to 
clean or dress oneself.  See 38 C.F.R. § 3.351(c) (1999); see 
also 38 C.F.R. § 3.352(a) (1999).  In circumstances in which 
these criteria are not satisfied, special monthly pension may 
be granted as a result of being housebound, wherein there is 
essentially confinement to the dwelling and the immediate 
premises, or to an institution's ward and clinical areas, and 
it is reasonably certain that such confinement is permanent.  
In addition, housebound status may be established if a 
veteran has a single permanent disability 

rated as 100 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999), and has an additional 
disability or disabilities rated as at least 60 percent 
disabling, and such disability or disabilities are separate 
and distinct from the disability rated as 100 percent 
disabling, and which involve anatomical segments or bodily 
systems that are different from the disability rated at 100 
percent.  See 38 C.F.R. § 3.351(d) (1999).

As to the veteran's need for regular aid and attendance, the 
clinical record does not demonstrate that he has vision that 
is so compromised as to satisfy the criteria cited above.  
The report of the most recent medical examination of the 
veteran, conducted in March 1999, does not indicate that his 
corrected vision is impaired; to the contrary, it shows that 
his vision was correctable to 20/20, bilaterally.  The 
evidence does not show that the veteran has any impairment of 
his vision as to render him blind, or so nearly blind as that 
term is construed in the applicable regulations.

Likewise, the record does not show that the veteran currently 
resides in a nursing home.  The report of the March 1999 VA 
examination specifically indicates that "[h]e states that he 
walks around the house and in his apartment."  No evidence 
dated subsequent to March 1999 shows that he is now a nursing 
home resident.

With regard to the veteran's ability to care for himself, the 
Board notes that the March 1999 VA examination report in 
particular indicates that he was alert, oriented, and 
ambulatory.  The report also includes comments by the 
examining physician that the veteran "does not meet the 
criteria of being eligible for an aide in attendance.  He 
still does self-care."

Based on these findings, the Board must conclude that the 
evidence does not demonstrate that the veteran, at this time, 
requires regular aid and attendance.  Having so determined, 
it is now incumbent upon the Board to ascertain whether 

special monthly pension may be assigned on the basis that he 
is housebound.  Again, the Board must conclude that such 
benefits cannot be granted.  

As discussed above, special monthly pension based on 
housebound status is appropriate when the veteran has a 
single permanent disability deemed 100 percent disabling by 
the RO.  The most recent rating decision wherein the RO set 
forth the ratings assigned for the veteran's disabilities, 
which was that promulgated in November 1996, shows that this 
criterion is not satisfied.  To the contrary, this rating 
decision shows that none of his disabilities was deemed to be 
more than 30 percent disabling.

Special monthly pension based on housebound status may also 
be granted when the veteran is institutionalized, or when 
there is essential confinement to the dwelling and the 
immediate premises.  In the case herein, it must be 
reiterated that the evidentiary record does not show that the 
veteran is institutionalized; rather, as discussed above, he 
has reported that he is not a nursing home resident.  
Moreover, the evidence does not demonstrate that he is 
confined to his dwelling and its immediate premises.  It must 
be emphasized, in that regard, that the findings presented on 
the March 1999 examination report clearly show that he was 
ambulatory, albeit with a limp.  The report also shows that 
he indicated to the examiner that he drove his car, although 
not for long distances.  This evidence demonstrates that, 
while his mobility may to some extent be limited, he in no 
manner can be described as so disabled as to be confined to 
his dwelling and its immediate premises. 

In view of the above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for special monthly pension based on the need for regular aid 
and attendance, or on housebound status.  That claim, 
therefore, fails.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).



ORDER

An increased rating for duodenal ulcer is denied.  Special 
monthly pension based on the need for regular aid and 
attendance or on housebound status is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

